Citation Nr: 0634422	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-10 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
left knee arthroscopy, currently evaluated as 10 percent 
disabling, exclusive of a temporary total convalescent 
rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from January 1986 to March 
1990.

This claim comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois that continued the 10 percent evaluation 
rating for the appellant's residuals, arthroscopy, left knee.

The veteran requested an increased rating for his left knee 
disability in August 2002.  After failing to report for a VA 
examination scheduled in September 2002, the RO continued the 
veteran's 10 percent rating in a November 2002 decision, 
unaware that the veteran had presented for a re-scheduled VA 
examination in October 2002.  The veteran informed the RO of 
such in a November 2002 notice of disagreement (NOD), along 
with the fact that he had recently undergone arthroscopic 
surgery on his left knee.  In a December 2002 rating 
decision, the RO assigned a temporary total convalescent 
rating pursuant to 38 C.F.R. § 4.30 (2003) from September 26, 
2002, to October 31, 2002, and resumed the former 10 percent 
rating beginning November 1, 2002.  In his April 2003 
substantive appeal (VA Form 9) and in subsequent 
correspondence, the veteran has evidenced intent to appeal 
only with regard to the 10 percent rating assigned in the 
November 2002 rating decision.  Therefore, any decision by 
the Board will not consider the propriety of the 100 percent 
temporary total disability rating pursuant to 38 C.F.R. 
§ 4.30, but instead the 10 percent assignment before and 
after such.  The issue is phrased accordingly.

This issue was previously before the Board in November 2004, 
at which time it was remanded for further development.  The 
requested actions were undertaken and the case has been 
returned to the Board.  


FINDINGS OF FACT

1. The appellant is currently in receipt of a 10 percent 
evaluation under Diagnostic Code (DC) 5261 for limitation of 
extension.

2.  The veteran's service-connected residuals of left knee 
arthroscopy are manifested by range of motion from 0 degrees 
of extension to 110 degrees of flexion, with pain on motion 
starting at 100 degrees of flexion, further reduced range of 
motion from 10 degrees of extension to 100 degrees of flexion 
during flares, tenderness on the medial and lateral aspects 
of the knee, and by slight crepitation, but there is no 
objective evidence of effusion, increased warmth, erythema, 
instability, subluxation, lack of incoordination, or 
fatigability.

3. Referral for extraschedular consideration is not warranted 
in this case.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected residuals of left knee arthroscopy have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of August 2002 and 
March 2005 letters from the RO to the appellant.  These 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  The August 2002 letter was issued prior to the initial 
adjudication of the appellant's claim in November 2002, but 
provided inadequate notice to the appellant in that it did 
not provide the appellant with appropriate notice of the 
evidence and information required to substantiate his rating 
claim on appeal.  However, there is no prejudicial timing 
defect under Pelegrini because, in addition to the two 
letters, the appellant was also provided an opportunity to 
respond to VCAA notifications prior to the readjudication of 
his claim in the February 2003 statement of the case (SOC), 
as well as prior to the January 2006 supplemental statement 
of the case (SSOC).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the January 2006 SSOC and by means of a June 2006 letter 
from the RO, the appellant was provided with notice as to the 
means by which a disability rating and effective date for the 
disability benefit award on appeal are determined.  There was 
no response to these notices.  Accordingly, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision on the increased rating evaluation claim.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, his post-service VA 
medical records, and the results of two VA examinations, the 
most recent of which took place in December 2005.  The 
appellant was afforded the opportunity for a Board hearing, 
but did not take advantage of it.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The present level of disability 
is of primary concern in a claim for an increased rating; the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board observes that the words "slight," "moderate," 
and "severe," are not defined in 38 C.F.R. Part 4.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to ensure that its decisions are 
equitable.  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "moderate" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to the disability, except as noted below.

The provisions of 38 C.F.R. § 4.71a, DC 5003, the criteria 
for evaluating degenerative arthritis, state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion. 38 C.F.R. § 4.71a, Plate 
II.  When flexion of the knee is limited to 60 degrees, a 
noncompensable rating is assignable under DC 5260.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  A 20 percent rating is assignable when flexion 
is limited to 30 degrees.  When extension is limited to 5 
degrees, a noncompensable rating is assigned under DC 5261.  
When extension is limited to 10 degrees, a 10 percent rating 
may be assigned.  A 20 percent rating may be assigned when 
extension is limited to 15 degrees.

Where a veteran has knee instability or subluxation which is 
evaluated under DC 5257, a separate, compensable evaluation 
may be assigned if the veteran also has degenerative joint 
disease which may be evaluated under DC 5003.  See VAOPGCPREC 
9-98; VAOPGCPREC 23-97.  Compensating a claimant for separate 
functional impairment under DC 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97.  However, the 
General Counsel noted that a separate rating must be based 
upon additional disability.  When a knee disorder is already 
rated under DC 5257, the veteran must also have limitation of 
motion under DC 5260 or DC 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
limitation-of-motion diagnostic codes, there is no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97.

Under DC 5258, dislocation of semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated as 20 percent disabling while, under DC 5259, 
removal of cartilage with symptomatic residuals is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, DCs 5258 and 5259.

Furthermore, in determining the degree of limitation of 
motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 
are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

At the 2005 VA examination, the appellant had measured 
flexion from 0-110 degrees, with pain on motion from 100-110 
degrees, and measured extension to 0 degrees without pain or 
limitation.  However, he also reported that during the flare 
ups that occur two to three times a week during cold weather, 
his extension was only to 10 degrees because of his pain.  
The examiner found tenderness on the medial and lateral 
aspect of the appellant's knee, as well as slight 
crepitation, but there was no effusion, increased warmth, 
erythema, or instability of the joint.  On repetitive motion, 
the appellant did not experience a decrease in his range of 
motion, and no other limitation such as stiffness, weakness, 
lack of incoordination, or fatigability in the knee joint was 
evident.  

Although there was a VA examination performed in October 2002 
that noted a significantly more reduced range of motion for 
the appellant's left knee, the Board notes that this 
examination was performed only a few days after the 
appellant's arthroscopy and could hardly be considered 
representative of the appellant's regular functional 
impairment, particularly when the examiner specifically noted 
that he was not able to perform a full examination because of 
the recent surgery.  The appellant's VA medical records are 
from a time period either just before or within two months 
after his left knee surgery and cannot be read as a true 
indicator of the appellant's current level of impairment.

Here, the appellant has been assigned a 10 percent rating 
under DC 5261, for limitation of extension based on the 
appellant's reports of a loss of 10 degrees of extension 
during flare ups.  In order to be assigned a 20 percent 
rating under this Diagnostic Code, the appellant must show 
extension limited to 15 degrees.  As noted above, the record 
contains no medical evidence that the appellant's range of 
motion has been so restricted.  His flexion has not been 
limited to 45 degrees, as would be required to be assigned a 
separate compensable evaluation under DC 5260, he has 
displayed no recurrent subluxation or lateral instability 
such as is required to assign a rating under DC 5257, and the 
record contains no evidence that the appellant has ankylosis 
or impairment of the tibia and fibula as is required by DC 
5256 and DC 5262, respectively.  He has not been diagnosed 
with dislocation or removal of the semilunar cartilage, as is 
required to be evaluated under DC 5258-5259.  He has also not 
been diagnosed with degenerative arthritis supported by 
radiologic findings, and his limitation of motion has been 
properly evaluated under the appropriate diagnostic code, 
making an increased rating under DC 5003 inappropriate.  The 
Board notes that the appellant has reported constant pain, 
worse with activity.  It is concluded, however, that there is 
no basis presented for a higher evaluation and that the 
current 10 percent rating contemplates the pain complained of 
in this case.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.


ORDER

Entitlement to an increased evaluation for the residuals of 
left knee arthroscopy, currently evaluated as 10 percent 
disabling, exclusive of a temporary total convalescent 
rating, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


